Citation Nr: 1204199	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-11 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an episiotomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from May 1997 to October 2006.  Her assignments included service in Iraq.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted, prior to further appellate consideration.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an episiotomy scar.  She states that the episiotomy was performed in association with the birth of her son on March [redacted], 2001.  

In its April 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an episiotomy scar.  In so doing, the RO found that an episiotomy scar had not been diagnosed.  However, in her service treatment records, dated in April 2001, it was noted that the Veteran had undergone an episiotomy in conjunction with the March 2001 birth of her son.  In August 2006, the Veteran reported the presence of scar tissue from the episiotomy.  

In her May 2007 Notice of Disagreement, the appellant reported that her son had been born at the Wilford Hall Medical Center, Lackland Air Force Base, Texas.  However, the medical records associated with that birth have not been placed in the claims file.  In addition, the Board notes that the reports of the Veteran's service entrance and service separation examinations have not been associated with the claims folder.  

The evidence shows that service treatment records on file were copies submitted by the Veteran.  Intra-VA correspondence, dated in January 2007, suggests that the Veteran's service treatment records were not available at that time.  In any event, the Board finds that an additional request for such records is warranted.

To date, the Veteran has not been examined by VA to determine the nature and etiology of any episiotomy scar found to be present.  Inasmuch as the Veteran reported presence of scar tissue from the episiotomy as late as August 2006, such an examination is warranted.

In light of the foregoing deficits in the record, the case is remanded for the following actions:


1.  Through official channels, such as the National Personnel Records Center, make an additional request for the Veteran's service treatment records, including, but not limited to, the March [redacted], 2001 report of the birth of her son and the reports of her service entrance and service separation examinations.  In addition, request the March [redacted], 2001 report of the birth of the Veteran's son directly from the Wilford Hall Medical Center, Lackland Air Force Base, Texas.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

2.  When the actions in part 1 have been completed, schedule the Veteran for an obstetric and gynecologic examination to determine the nature and etiology of any episiotomy scar found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If an episiotomy scar is diagnosed, identify and explain the elements supporting the diagnosis.  

The examiner must opine, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the episiotomy scar is the result of the birth of the Veteran's son on March [redacted], 2001.  

The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, associate with the claims folder a copy of the notice sent to the Veteran informing her of the date, time, and place of the examination.  In this regard, it should be noted whether any notice that was sent was returned as undeliverable.

3.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for an episiotomy scar.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


